Johnson, J.
There is no foundation for this motion, the book entries made by the plaintiff, are from convenience and necessity admitted in evidence, as memoranda- made at the time of the delivery, quantity and value of the articles, and necessarily presupposes that they were delivered by him, or in his presence. The proof here, is, that the entries were in part made from memoranda, made by his slave, of the delivery of the articles, and partly from memoranda made by the defendants themselved. In the first case, the truth of the fact rests upon the representation of the slave, and is therefore inadmissible. In the second, it consists of the declarations or admissions of the defendants, which, according to Darby v. Deas, 1 N. & M’C. 436, the plaintiff himself was incompetent to prove. The principle on which a party is admitted to prove his own entries does not apply to either. T o the extent that he delivered the articles himself, the plaintiff’ would have been entitled to recover, but he was unable to distinguish them from the others. It was impossible, therefore, to ascertain the amount, and it would have been useless to have submitted that matter to a jury. The pon suit was properly ordered..
Motion dismissed.
O’Neall and Harper, Js. concurred.